Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 02/10/2021.
             Claims 1-20 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 07/28/2021 and 12/29/2021  has been considered (see form-1449, MPEP 609).

Drawings
The drawings filed on 02/10/2021 are accepted.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims  1, 8 and 14 recite the language of “VM template”, “target VMs”,  “creating/using the temporary recovery VM” and “DR request”.  The abbreviation words ought to spell out at least one time, further the language of “ creating/using the temporary recovery VM” are unclear to creating a temporary recovery VM based on full backup of the VM template and then using that temporary recovery, but without using the template to backup/restore.  
Claims 2, 9 and 15 recite the language of “shutting down the temporary recovery VM”.  However, these language are unclear since there is nowhere in the specification of instant application that clearly disclose the language of shutting down.  See also MPEP § 2111.04. For these reasons, one of ordinary skill in the art would not be able to determine the scope of the claims.
Dependent claims 2-7, 9-13 and 15-20 are rejected for the same reasons depend on the base claims 1, 8 and 14.
Appropriate correction is required.
The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed by the examiner. The following prior art rejections are based upon the examiner's best interpretation of the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
 
Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims recite the language of “a computer readable storage medium”  was not defined in the specification. As such, for purposes of examination, it is assumed that the term is meant to also encompass signals per se, which is not statutory, see In re Nuijten, 500 F.3d 1346, 1357 (Fed. Cir. 2007). Applicant can overcome this rejection by instead reciting a "non-transitory computer-readable medium", which would explicitly exclude signals per se. 
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty et al. (US Patent 9,740,577, hereinafter Chakraborty), in view of Rangasamy et al. (US PGPUB 2017/0244593, hereinafter Rangasamy).
As per as claim 1, Chakraborty discloses:
(Original) A computer readable storage medium having stored therein instructions which are executable by one or more hardware processors to perform operations (Chakraborty, e.g., fig. 2, associating with texts description, [col. 3, lines 5-25], “computer readable storage medium…”) and [col. 7, lines 35-50], “hardware processors”) comprising:
 	receiving a full image backup of a VM template (Chakraborty, e.g., [abstract], “full backup of the exported VM is performed” and [col. 8, lines 45-67] and  [col. 12, lines 20-30], “the backup agent performs a full backup of the exported virtual machine…”);
 	storing the full image backup of the VM template (Chakraborty, e.g., figs. 1-3, associating with texts description, [col. 4, lines 12-25], [col. 5, lines 5-60, (storing the full backup)) and further see ([col. 8, lines 39-60], “virtual machine backups by the backup agent are stored on backup media…include a full backup of virtual machine…”);
 	receiving a DR request that identifies one or more target VMs to be restored (Chakraborty, e.g., figs. 2-3, associating with texts description, [col. 51-60], “…backup/restore agent …at the backup client”) and further see [col. 19-20, lines 65-5], “…the backup agent, when requested, can restore the virtual machine to the host from a synthetic full backup of the virtual machine. The restoration process may include reading the BCD associated with the backed up virtual machine so that the backup agent can configure the restored virtual machine…”).
 	creating a temporary recovery VM based on the full image backup of the VM template (Chakraborty, e.g., [col. 5-6, lines 26-13], “…VMMS creates files that include a configuration and state of the exported virtual machine. VMMS encrypts these files…restoring a virtual machine from a synthetic full backup of the virtual machine… determine how the restored virtual machine from the synthetic full backup should be configured. A synthetic full backup is a type of backup that is created artificially on the backup media by…” and [abstract], [col. 9, lines 4-38], [col. 10, lines 4-34], “…created a challenge on backup performance…”);
 	using the temporary recovery VM to restore one or more of the target VMs (Chakraborty, e.g., [col. 10, lines 16-34], “…during a restore a backup administrator may need to restore a full backup and then may need to apply a number of incremental backups to restore to the desired point-in time…”); and
 	applying any differential backups to a target VM that has been restored  (Chakraborty, e.g., [col. 8-9, lines 61-6], “…incremental backup of the virtual machine made at a second time, after the first time…”) and [col. 10, lines 16-20], “…An incremental backup tracks the data changed from a last backup and can send only data that has changed over the IP network to the backup storage…”).
	To make records clearer regarding to the language of “backup with the VM template and DR identifies one or more target VMs to be restored” (although as stated above Chakraborty functional discloses the features of DR=backup request backup to restore the virtual machine (Chakraborty, e.g., [col. 19-20, lines 65-5]).
	However Rangasamy, in an analogous art, discloses “backup with the VM template and DR identifies one or more target VMs to be restored ” (Rangasamy, e.g., [0055-0056], “…DR manager replicating a template-driven workflow, virtual machines (VMs)…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Rangasamy and Chakraborty to perform disaster recovery techniques to archiving expand the scope and flexibility of container resources available to a cloud service customer without imposing container management and disaster recovery burdens on the cloud service customer (Rangasamy, e.g., [0011-0013]). 

As per as claim 2, the combination of Rangasamy and Chakraborty disclose:
(Not that: since nowhere in the specification of the instant application, clearly disclose the language of shutting down the temporary recovery VM after the target VMs have been restored, for the purpose of examination, the examiner interprets shutting down the temporary recovery is stop backup/restore after complete the job of restore)
(Original) The computer readable storage medium as recited in claim 1, wherein the operations further comprise shutting down the temporary recovery VM after the one or more target VMs have been restored (Chakraborty, e.g., [col. 20, lines 52-67], “… applications that have been restored to the host from the synthetic full backup on the backup media. The host virtualization platform, however, will not execute applications or an operating system in the planned virtual machine or allocate computing cycles to the planned virtual machine until the planned virtual machine is converted into realized virtual machine…”).

As per as claim 3, the combination of Rangasamy and Chakraborty disclose:
(Original) The computer readable storage medium as recited in claim 1, wherein the operations are performed at a cloud datacenter (Chakraborty, e.g., fig. 1, associating with texts description, [col. 18-19, lines 55-11], “… network may represent a cloud-based network environment in which applications, servers and data are maintained and provided through a centralized cloud computing platform…”) and further see (Rangasamy, e.g., [0007-0010], “…loud service and the backup cloud service may be offered by respective cloud service providers co-located within a data center to interconnect with and provide cloud services to an enterprise via the cloud exchange…”).

As per as claim 4, the combination of Rangasamy and Chakraborty disclose:
(Original) The computer readable storage medium as recited in claim 1, wherein after restoration, the restored target VMs are accessible at a cloud datacenter (Chakraborty, e.g., fig. 1, associating with texts description, [col. 18-19, lines 55-11], “… network may represent a cloud-based network environment in which applications, servers and data are maintained and provided through a centralized cloud computing platform…”) and further see (Rangasamy, e.g., [0007-0010], [0042], access customer portal  to log into cloud exchange … a web-based application exposed to customers via a website and accessible using a browser. Customers may use customer…the services the customer has access to (e.g., public cloud services provided …”).

As per as claim 5, the combination of Rangasamy and Chakraborty disclose:
(New) The computer readable storage medium as recited in claim 1, wherein the target VMs are selected as target VMs based on their similarity to each other (Chakraborty, e.g., [col. 5, lines 4-44], “…A backup/restore agent 216 installed at the client provides for the backup of a particular virtual machine hosted on the client to the backup media. Metadata associated with the backup such as the time and date of the backup, device in which backup is stored…”).

As per as claim 6, the combination of Rangasamy and Chakraborty disclose:
(New) The computer readable storage medium as recited in claim 1, wherein one of the restored target VMs has the same stored data and disk structure as that one restored target VM had prior to occurrence of an event that was the basis for the DR request (Chakraborty, e.g., fig. 3, associating with texts description, [col. 19-20, lines 65-5, “…the backup agent, when requested, can restore the virtual machine to the host from a synthetic full backup of the virtual machine…”).

As per as claim 7, the combination of Rangasamy and Chakraborty disclose:
(New) The computer readable storage medium as recited in claim 1, wherein the particular full image backup of the VM template that is used in the creating is selected based on a particular restore point or time identified in the DR request (Chakraborty, e.g., [col. 5, lines 4-44], “…A backup/restore agent 216 installed at the client provides for the backup of a particular virtual machine hosted on the client to the backup media. Metadata associated with the backup such as the time and date of the backup, device in which backup is stored…”).

Claims 8-13 are  essentially the same as claims 1-7 except that they set forth the claimed invention as a method rather a computer readable medium rather, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Claims 14-20 are  essentially the same as claims 1-7 except that they set forth the claimed invention as a system rather a computer readable medium rather, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 1-7.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to backup/disaster recovery in virtual machine filesystem.

a.	Madhu et al. (US PGPUB 2016/0048408, hereinafter Madhu); “Replication of Virtualized Infrastructure within Distributed Computing Environments” disclose “allow a user to set a policy with respect to disaster recovery of the computing resources of the enterprises data center”.
Madhu further teaches cloud datacenter [0004-0006], full backup and delta backup [0069], fig. 7. 
Madhu also teaches virtual machines, template [0130].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163